*By the Court
The practice of removing causes from the common pleas to this -court, for the purpose of a second trial on the merits, has been created by statute. It is a proceeding unknown to the common law. It can not, therefore, be extended beyond the plain and obvious import of the statute.
*262*The appeal is given from judgments and decrees rendered in the court of common pleas. In every case of an appeal,, security must be given for the amount of the condemnation money,, and cost in the Supreme Court. The statute also directs that all cases appealed shall be tried on the pleadings made up in the common pleas, unless, on good cause shown, the parties are permitted to amend their pleadings. These provisions evidently relate to cases of a different character from the one before us. The right of appeal is given in the statute which regulates the practice of the courts in cases that are conducted according to the course of the common law, and the terms made use of clearly show that the provision applies only to suits in which there are plaintiffs and defendants, and in which pleadings are filed and issues joined, according to the course of the common law. It has never been considered as extending to cases in which a summary jurisdiction has-been granted to the common pleas, by particular statutes. In such cases, we never sustain an appeal in this form, unless it has been allowed by the statute which creates the jurisdiction. In, this case, the statute does not provide for, or allow of an appeal. The decision, therefore, of the common pleas on the merits is final. This court has an undoubted right to examine such proceedings on certiorari, and so far as the merits are exhibited in the record of the proceedings below, to see whether the court has decided correctly, and if not, to set the matter right.